It is with a special sense of 
satisfaction that I wish to congratulate Mr. Ganev on his unanimous election 
to the presidency of the General Assembly at its forty-seventh session. His 
country, Bulgaria, is a protagonist in an exhilarating democratization and 
liberalization process that is transforming a whole region and has already 
ushered in a new era in international relations. It is therefore most 

appropriate that, as a representative of his country and his region, he should 
be presiding over the General Assembly in these momentous and challenging 
times. 
The exceptional nature of our times is reflected in the fact that over 
the last eight months 13 countries have become Members of the United Nations. 
We welcome these new Members, many of which are a direct product of the 
dramatic developments of the last few years. Their membership constitutes a 
further welcome affirmation of the universality of our Organisation. 
In January this year a new Secretary-General took over the charge of the 
United Nations. His Excellency Mr. Boutros Boutros-Ghali is a most respected 
and long-time friend of Malta. He has brought an impressive dose of energy 
and intellectual force to the task of restructuring the United Nations on the 
solid foundations left by his predecessor. The international community is 
indeed most fortunate in having individuals of such high calibre and 
dedication consistently in its service. 
Bold and far-sighted leadership is of critical importance at the present 
juncture of international relations. Ours is a time when major challenges and 
exceptional opportunities compete with each other for attention and action; a 
time when hope, rather than fear, colours humanity's vision of its future - a 
vision which places the individual at the centre of all activity and which 
sees as an ultimate and cherished objective the creation of a just and 
prosperous community of nations living in peace and harmony with each other. 
Events over the past 12 months have brought home the reality that the 
demise of the cold war did not automatically usher in the era of uninterrupted 
peace, stability and prosperity to which we are all aspiring. Vast problems 
still remain in the political, social and economic spheres, and at the 
national, regional and international levels. What is new today is the 

possibility for the whole international community to consider these problems 
as a shared burden standing in the path of a common vision. We therefore 
strive for their resolution on the basis of practical cooperation rather than 
seek to exploit them divisively in the framework of ideological confrontation. 
At first glance, the emerging world order presents a dark tapestry of 
rekindled ethnic and national rivalries, massive economic disparities, 
extensive and irreversible environmental degradation, and horrific instances 
of human suffering. In the context of what is happening in the former 
Yugoslavia, in Somalia, and elsewhere, it may indeed sound ironic to identify 
the spirit of cooperation as the touchstone of this new world order. 
Yet these unprecedented problems of our times have also generated an 
unprecedented determination for cooperative action at both the regional and 
the global levels. In cases like Yugoslavia and Somalia, the efforts so far 
undertaken have fallen far short of the needs. Yet the international 
community persists in its collective endeavour to achieve a peaceful solution 
of these problems. In this it finds encouragement in the progress being 
achieved elsewhere, especially in Cambodia, in Central America and in Angola. 
A few days ago Malta joined a large majority of the United Nations 
membership in deciding to deny the Federal Republic of Yugoslavia Serbia and 
Montenegro its claim to succeed the former Socialist Federal Republic of 
Yugoslavia, and consequently in calling upon it to reapply for United Nations 
membership in conformity with the provisions of the Charter. We did so in the 
light of our shared abhorrence of the atrocities that are taking place in the 
region of former Yugoslavia. 
In the Middle East, the peace process launched in Madrid last year 
continues upon its fragile but persistent path. In South Africa, the hopes 
for an early and peaceful dismantlement of the policy of apartheid have ebbed 

and flowed in recent months in the wake of alternately encouraging and tragic 
events. In these instances too, however, the collective determination of the 
international community to promote a peaceful and lasting resolution of 
long-standing problems, on the basis of principles contained in relevant 
United Nations resolutions, is pre-eminent. Equally steadfast is the 
collective determination to bring peace and justice to other still-troubled 
peoples around the globe, in particular the peoples of Cyprus, of Afghanistan 
and of Mozambique. 
In the year of the Rio Conference we are perhaps particularly conscious 
of the fact that the equitable and sustainable economic and social development 
of all peoples is not only a major objective in its own right; it is an 
indivisible component of international peace and security. The sharp economic 
and social disparities which continue to intensify, both within and among 
nations, pose a direct challenge to the hopes for peace and security raised by 
the emerging new order in international relations. 

There is growing recognition of the fact that an approach to these 
problems must be rooted in the notion of global economic interdependence a 
notion that must inspire concrete action at the global, as well as at the 
regional, level on such questions as international trade, financial flows, 
transfer of technology and debt relief. Major projects of regional 
cooperation, such as those that are taking place in North America, Western 
Europe and South-East Asia should therefore be conceived of as stepping-stones 
towards increased trade and economic cooperation at the global level, rather 
than as attempts to create a set of monolithic and competing trading blocs in 
different parts of the world. 
A successful and balanced outcome of the Uruguay Round of multilateral 
trade negotiations would go a long way towards providing the necessary 
defences against any insidious and harmful fragmentation of world trade. 
The disappearance of super-Power confrontation has perhaps had its most 
direct and visible impact in the field of disarmament. At the bilateral 
level, there have already been significant reductions in the nuclear and 
conventional arsenals of the two major Powers. The prospects for an 
indefinite extension of the Treaty on the Non-Proliferation of Nuclear Weapons 
and for a comprehensive test-ban treaty are encouraging. At its current 
session the General Assembly will be considering a draft convention for a 
comprehensive ban on chemical armaments, including their means of delivery, 
which has been finalized by the Conference on Disarmament. 
Malta welcomes these developments and expresses the hope that they are 
the precursors to further cuts in strategic arsenals, especially as regards 
weapons of mass destruction, thereby releasing resources to be used for 
much-needed development purposes. At the same time, however, we should not 

lose sight of other, less rosy, aspects of the disarmament question, that now, 
more than before, assume greater relevance in the context of efforts towards 
reducing tensions and enhancing international security. This is the case in 
particular with regard to regional disarmament. 
The proliferation of armaments, conventional or otherwise, at the 
regional level is a matter of serious concern. It is a factor that directly 
and negatively affects security and stability at both regional and broader 
levels. At the same time, it absorbs scarce resources that could otherwise be 
utilized for economic and social development. 
The European experience, through the Conference on Security and 
Cooperation in Europe (CSCE), has been that the progressive reduction of 
mutual suspicion through the adoption of confidence- and security-building 
measures plays a significant role in creating the necessary conditions for 
disarmament at the regional level. Transparency is an important aspect of 
confidence-building. 
In this context, the setting up by the General Assembly last year of the 
Register of Conventional Arms was an important first step, which Malta had 
indeed advocated as far back as the late 1960s. It is hoped that this 
initiative will be followed up, within the various regions, by determined 
efforts towards other concrete measures of confidence building. 
The United Nations system is today being called upon to play a 
determining role in a vast and bewildering array of problems. Our 
Organization was originally conceived in the perspective of global 
cooperation, not of super-Power confrontation. After a 45-year gap, it is 
only now, with the dawning of an era of cooperation, that it can therefore 
begin to operate fully in pursuit of its essential vocation for peace and 
 
understanding among nations. It is essential that we all play our part in 
ensuring that it has the necessary resources, and appropriate structures, to 
fulfil its tasks. 
The original United Nations structures combine the principle of equality 
with the pragmatic differentiation of roles and responsibilities arising from 
different capabilities and historical circumstances. In the field of peace 
and international security, the two complementary poles of the United Nations 
system are the General Assembly and the Security Council. A dynamic 
relationship between these two organs remains the prerequisite for the 
credible and effective functioning of the United Nations in the field of peace 
and international security. 
Many of the issues related to these matters have been impressively 
examined in two reports prepared by the Secretary-General during the course of 
this year. The first is the report entitled "An Agenda for Peace". The 
second is his first annual report to the General Assembly. These reports 
contain a wealth of new ideas and proposals dealing with the evolving role of 
the United Nations in preventive diplomacy, peacemaking and peace-keeping, and 
the promotion of economic and social development. These ideas provide us with 
an excellent stimulus to rethink the role that the United Nations can and 
needs to play if the end of the cold war is to become the beginning of a 
constructive peace. 
In his reports, the Secretary-General also pays special attention to 
regional cooperation, which is increasingly being seen as a useful, indeed a 
necessary, complement to multilateral action at the global level. 
Perhaps what is most needed in this regard is that regional and global 
actions be better harmonized and made to dovetail into each other. This is 

one reason why Malta proposed to the CSCE and the proposal was endorsed at 
the Helsinki summit in July that the CSCE be designated as a regional 
arrangement under Chapter VIII of the United Nations Charter. 
Likewise, Malta has been urging for some years that the provisions for 
the establishment of technology development centres related to regional seas 
envisaged in the Convention on the Law of the Sea be put into effect in such 
obvious contexts as the Mediterranean, the Caribbean and the South Pacific. 
We have also urged that these functional centres should illustrate the new 
concepts of governance that have emerged as most appropriate to the new world 
order that is, their governing bodies should include not only 
representatives of States, but also non-governmental bodies, whether set up on 
a national or on a plurinational basis. Such centres would be geared both to 
encouraging the transfer of technology and also, and perhaps more important, 
to promoting co-development of new, locally adapted technology. 
As a European country, Malta seeks to participate as actively as possible 
in the many-faceted and far-reaching initiatives for regional cooperation that 
are unfolding on the European continent. Recent developments in our region 
have injected new life and vigour into longstanding institutions such as the 
Council of Europe and the Economic Commission for Europe, whose pioneering 
role in many areas of economic and social development at the regional level 
has always been recognized. From the darkest days of the cold war, the CSCE 
sought its vocation in the merging of the strict issues of disarmament with 
the wider aspects of cooperation in the economic, social and humanitarian 
fields. For nearly four decades the European Community has slowly and 
painstakingly forged a path towards regional economic and political 
 
integration which, in spite of the present difficulties, represents the best 
guarantee for a secure and prosperous future for all the peoples of this 
historically troubled continent. 
Malta sees in its aspiration to become a full member of the European 
Community a natural culmination of its European identity and of the role it 
has played over the years in promoting European cooperation, within the 
Council of Europe, the Economic Commission for Europe and the CSCE. For us, 
membership of the European Community is an overriding political objective 
founded upon the conviction that such membership offers us the best prospects 
for political, economic and social development while permitting us to play our 
rightful role in a unique experiment for regional integration. 

Our geographical location in the centre of the Mediterranean has also 
made us conscious of the issues which were so effectively highlighted at this 
year's United Nations Conference on Environment and Development, notably the 
awareness of the fragility of our planet Earth and the intimate relationship 
that exists between human development and ecological stability. The General 
Assembly at this session has an important task in following up the decisions 
taken at Rio, with regard both to the implementation of the proposals and 
recommendations contained in Agenda 21 and also to the establishment of the 
new commission for sustainable development. 
In this context, Malta shares the view that, in the endeavour to 
restructure and adapt the United Nations system better to deal with the issues 
of the new world order, a revitalized role could be found for the Trusteeship 
Council as a guardian of the common heritage of future generations, to replace 
its fast disappearing role as trustee of dependent Territories. 
Over the 28 years of its United Nations membership, Malta has taken 
particular pride in identifying its commitment to multilateralism, especially 
through its many initiatives on issues related to the environment as it 
constitutes a common concern of mankind. It is worth noting that this year 
marks the twenty-fifth anniversary of Malta's proposal to the General Assembly 
that the seabed and ocean floor be reserved exclusively in the interests of 
mankind. Also this year we have been gratified to see our latest initiative, 
related to the protection of climate for present and future generations, 
resulting in the signing of the Framework Convention on Climate Change by over 
150 nations. We earnestly hope that the ratification of the Convention will 
proceed quickly to ensure its early coming into force. 

The basic starting-point and the goal of our activities is the well-being 
of the individual in society. The importance of the human dimension in all 
our endeavours should not and cannot be underestimated. It is in this context 
that Malta attaches fundamental importance to issues of human rights. Over 
the years, the United Nations has elaborated major instruments relating to 
human rights, starting with the Universal Declaration and leading up to the 
Covenants on civil and political, economic, social and cultural rights, and 
the Convention against torture, to all of which Malta is a party. 
Collective action aimed at ensuring the effective protection of the 
rights enshrined in these documents should not, in our view, be unduly 
constrained by arguments over issues of national sovereignty. We believe that 
the Commission on Human Rights and other relevant bodies should have their 
mandates enlarged beyond their present monitoring role along the lines of the 
relevant institutions within the Council of Europe. We look forward to the 
United Nations Conference on Human Rights due to be held in Vienna next year, 
in the hope that effective and bold steps will be taken in the endeavour 
further to safeguard and guarantee the fullest possible enjoyment of human 
rights at the individual level throughout the world. 
This year the General Assembly will be holding special commemorations on 
the conclusion of the Decade for Disabled Persons and on the tenth anniversary 
of the adoption of the International Action Plan for the Elderly. Over the 
years, Malta has taken an active role on the question of the elderly and the 
aged, a subject which it first brought to the attention of the General 
Assembly in the late 1960s. Today Malta hosts an International Institute on 
Aging that plays a leading role in the promotion of new ideas and training in 
the field of ageing. 

1995, the year marking the fiftieth anniversary of the United Nations, 
will be devoted to two important conferences relating to social development 
the World Summit on Social Development and the Fourth World Conference on 
Women. We welcome these, together with the 1994 International Conference on 
Population and Development, as a further indication of the growing commitment 
of our Organization to the importance of the human dimension in international 
cooperation a commitment which has been reinforced by the recent creation of 
the Office of Humanitarian Affairs within the Secretariat and which, as our 
Secretary-General so eloquently states in his report to the General Assembly, 
is renewed daily through the quiet heroism of the many individuals working in 
the field under the aegis of the United Nations throughout the globe. 
In spite of the many difficulties and recognized weaknesses, we all 
acknowledge how fortunate our generation is in its possession of such a global 
organization as the United Nations, founded upon a Charter which encapsulates 
the highest and most lasting ideals of humankind. It is my privilege to take 
this opportunity to rededicate the commitment of the Government and people of 
Malta to the United Nations. 
